Citation Nr: 0002330	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for depressive disorder 
with anxiety and obsessional features.  

2.  Entitlement to service connection for arthritis of the 
hands and fingers.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a left wrist 
fracture.  

5.  Entitlement to service connection for conjunctivitis.  

6.  Entitlement to service connection for prostatic 
hypertrophy.  

7.  Entitlement to a compensable disability rating for 
hypertension prior to May 25, 1995.  

8.  Entitlement to a disability rating greater than 10 
percent for hypertension as of May 25, 1995.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The claims folder was subsequently 
transferred to the RO in Indianapolis, Indiana.    

The Board observes that the veteran opted to reschedule his 
hearing before a member of the Board that was originally 
scheduled in June 1997.  In a September 1999 statement, the 
veteran's representative advised the RO that the request for 
a hearing before a member of the Board was withdrawn.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's depressive disorder with anxiety and 
obsessional features and his period of active duty service. 

2.  There is no competent medical evidence of a nexus between 
the veteran's alleged arthritis of the hands and fingers and 
his period of active duty service.   

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged low back disorder and his period of 
active duty service.   

4.  There is no competent medical evidence of a nexus between 
the veteran's alleged left wrist fracture and his period of 
active duty service.   

5.  There is no competent medical evidence of a nexus between 
the veteran's alleged conjunctivitis and his period of active 
duty service. 

6.  There is no competent medical evidence of a nexus between 
the veteran's prostatic hypertrophy and his period of active 
duty service.   

7.  The evidence shows a blood pressure reading of 150/106 on 
March 27, 1995.  There is no blood pressure reading with a 
diastolic pressure of 100 or more before this date.  Records 
dated on April 12, 1995, show that the veteran was taking 
Atenolol.     

8.  There is no evidence of the veteran having a diastolic 
pressure of 110 or more or definite symptoms associated with 
hypertension.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for depressive disorder with anxiety and obsessional features 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  

2.  The veteran's claim of entitlement to service connection 
for arthritis of the hands and fingers is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

3.  The veteran's claim of entitlement to service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The veteran's claim of entitlement to service connection 
for a left wrist fracture is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

5.  The veteran's claim of entitlement to service connection 
for conjunctivitis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

6.  The veteran's claim of entitlement to service connection 
for prostatic hypertrophy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

7.  The criteria for a compensable disability rating for 
hypertension prior to April 12, 1995, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21 (1999); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

8.  The criteria for a 10 percent disability rating for 
hypertension have been met as of April 12, 1995.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21 
(1999); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

9.  The criteria for a disability rating greater than 10 
percent for hypertension after April 12, 1995, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.104, Diagnostic Code 7101 (1999); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

Considering the evidence of record, the Board finds that each 
of the veteran's claims is not well grounded.  The first 
requirement of a well grounded claim is a medical diagnosis 
of a current disability.  However, there is no medical 
evidence of current arthritis of the hands and fingers, a low 
back disorder, a left wrist fracture, or conjunctivitis.  
That is, the medical evidence of record fails to reveal the 
presence of arthritis in the hands or fingers, any low back 
pathology, no evidence of a left wrist fracture or residuals 
thereof, or any current conjunctivitis or other eye disorder.  
A claim cannot well grounded if there is no present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Concerning the two remaining claims, depressive disorder with 
anxiety and obsessional features and prostatic hypertrophy, 
the evidence does reveal current diagnoses of the claimed 
disorders.  As to the second requirement of a well grounded 
claim, the veteran generally asserts that each disorder began 
in service.  For purposes of determining whether the claims 
are well grounded, the Board presumes the truth of this 
assertion.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21. 

However, in this case, the final element of a well grounded 
claim is not met.  That is, there is no competent medical 
evidence of a nexus between the veteran's psychiatric and 
prostate disorders and his period of active duty service.  
Similarly, with the disorders for which there is no 
diagnosis, discussed above, there can necessarily be no 
medical evidence of a relationship between the alleged 
disorder and service.  Such evidence is required to establish 
that the claim is plausible.  Epps, 126 F.3d at 1468.    

To the extent the veteran argues that he has experienced 
symptoms from any of the listed disorder since service, the 
Board emphasizes that such argument is insufficient to 
establish a well grounded claim.  Although continuity of 
symptomatology may be a valid basis for service connection, 
the provisions of 38 C.F.R. § 3.303(b) do not relieve a 
veteran of the burden of providing a medical nexus in order 
to establish a well grounded claim.  Rather, a veteran 
diagnosed with a chronic disorder must still provide a 
medical nexus between the current disorder and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60, 66 (1999).  

Some of the medical evidence reflects the veteran's reports 
to the physician of a history of associated symptoms 
experienced in service.  Such reports are also not an 
adequate basis for a well grounded claim.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In that same vein, the Board observes that the veteran is a 
lay person untrained in medicine.  Although he is competent 
to relate or describe symptoms, he is not competent to offer 
an opinion on matters that require medical knowledge, such as 
a medical diagnosis or a determination as to etiology of a 
disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for depressive disorder with anxiety and 
obsessional features, arthritis of the hands and fingers, a 
low back disorder, a left wrist fracture, conjunctivitis, or 
prostatic hypertrophy.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Morton, 
12 Vet. App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

If the veteran wishes to complete his application for service 
connection for the listed disorders, he should submit 
competent medical evidence showing that he is currently 
diagnosed as having each alleged disorder and that the 
disorder is in some way related to service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 


Increased Rating for Hypertension

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed to address the 
issue at hand.

Factual Background

The veteran's July 1992 separation physical examination 
yielded a blood pressure reading of 138/96.  

Notes of a December 1992 visit to First Care Walk-In Medical 
Clinic showed a blood pressure of 130/88.

In January 1993, the veteran underwent a Persian Gulf War 
registry examination.  His blood pressure was 120/70.  He was 
not taking medication.  

In January 1994, the veteran submitted a claim for service 
connection for various disorders, including hypertension.  

In June 1994, the veteran was afforded a VA examination.  He 
reported that he had received medication for hypertension for 
a month or during service, though thereafter he had normal 
blood pressure without medication.  He had not taken blood 
pressure medication since service.  Blood pressure at that 
time, in the seated position, was 132/96, and 124/90, 
recumbent.  

Notes of a visit to Beaumont Clinic in February 1995 revealed 
a blood pressure reading of 118/80.  

VA outpatient records dated in March 1995 showed a recorded 
blood pressure of 150/106.  The veteran was not currently 
taking hypertension medication.  

The veteran presented at St. Vincent Hospital in April 1995 
for unrelated problems.  It was noted that his medications 
included Atenolol.  His blood pressure was 122/80.  

The veteran again visited a VA outpatient clinic in May 1995.  
His blood pressure was 132/93.  Notes did not reveal whether 
he was taking any medication.  The veteran returned about 
three weeks later in May 1995.  It was noted that he was 
taking Atenolol.   

The veteran underwent another VA examination in July 1995.  
He reported that, since March 1995, he had been taking 
Atenolol, which was controlling his blood pressure.  Blood 
pressure at that time, in the seated position, was 130/100, 
146/90, recumbent, and 130/94, standing.  The examiner 
commented that there was no angina, congestive heart failure, 
or stroke.  

The veteran was hospitalized in August 1995 for an unrelated 
disorder.  Blood pressure at admission was 140/78.  At 
discharge, his medications included Atenolol.  

In January 1998, the veteran was afforded another VA 
examination.  He continued to take Atenolol.  He denied 
angina, congestive heart failure, arrhythmia, or 
cardiomegaly.  His seated blood pressure at that time was 
128/88, and 120/80, recumbent.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the criteria for rating 
cardiovascular disorders, effective January 12, 1998.  See 62 
Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, the Board may apply only the 
previous version of the regulations up to January 12, 1998.  
Thereafter, the Board must apply whichever version of the 
regulations is more favorable to the veteran.  

The Board notes that, in its July 1998 supplemental statement 
of the case, the RO considered the amended version of the 
rating criteria.  Accordingly, the Board may similarly 
consider each version of the regulations without determining 
whether the veteran will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  However, a review 
of the pertinent diagnostic code in this case finds no 
appreciable or applicable differences between the previous 
version of the rating schedule and the amended version, such 
that neither is more favorable to the veteran.  

Under Code 7101, a 10 percent rating is assigned when 
diastolic pressure is predominantly 100 or more or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 ore more.  38 C.F.R. § 4.104, Code 7101, 
Note 2 (in effect prior to January 12, 1998); 38 C.F.R. § 
4.104, Code 7101 (1999).  

Under the previous version of the regulations, a 20 percent 
rating is assigned when diastolic pressure is predominantly 
110 or more with definite symptoms.  38 C.F.R. § 4.104 (in 
effect prior to January 12, 1998).  Under the amended version 
of the regulations, a 20 percent rating requires only a 
diastolic pressure of 110 or more.  38 C.F.R. § 4.104 (1999).  

The evidence of record shows that the first incident of 
diastolic blood pressure of 100 or more was recorded during a 
March 27, 1995, VA outpatient visit.  This evidence is 
insufficient to establish entitlement to a 10 percent rating 
because the Board cannot conclude that one reading 
constitutes a "predominant" finding, as is required for a 
10 percent rating.  38 C.F.R. § 4.7. 

Thereafter, the veteran's blood pressure was no monitored 
again until the April 12, 1995, visit to St. Vincent 
Hospital.  At that time, the veteran was taking Atenolol and 
his blood pressure was 122/80.  Although there is no medical 
entry showing the exact date of the prescription for 
Atenolol, it appears from the evidence of record that the 
veteran has continuously taken the medication since that 
time.  Therefore, resolving doubt in the veteran's favor, the 
Board finds that the evidence is sufficient to establish 
entitlement to a 10 percent rating under Code 7101 as of 
April 12, 1995, the first date on which it is documented that 
the veteran was taking Atenolol.  38 C.F.R. § 4.7.   

However, the Board also finds that the preponderance of the 
evidence is against a rating greater than 10 percent 
thereafter.  The subsequent evidence shows a blood pressure 
reading of 130/100 during the July 1995 VA examination.  
Otherwise, the veteran's diastolic blood pressure readings 
have been under 100.  There is no evidence demonstrating that 
the veteran experienced any symptoms associated with his 
hypertension.  Thus, the disability picture does not more 
nearly approximate the criteria for a 20 percent rating.  
38 C.F.R. § 4.7.  

In summary, the Board finds that the evidence supports 
entitlement to no more than a 10 percent rating for 
hypertension as of April 12, 1995.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Code 7101 
(1999); 38 C.F.R. § 4.104, Code 7101 (1997).  



ORDER

Service connection for depressive disorder with anxiety and 
obsessional features is denied.  

Service connection for arthritis of the hands and fingers is 
denied.  

Service connection for a low back disorder is denied.  

Service connection for a left wrist fracture is denied.  

Service connection for conjunctivitis is denied.  

Service connection for prostatic hypertrophy is denied.  

Entitlement to a compensable disability rating for 
hypertension prior to April 12, 1995 is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for hypertension as of April 12, 1995, is granted.    

Entitlement to a disability rating greater than 10 percent 
for hypertension from April 12, 1995 is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



